Judgment and order affirmed, with costs. Memorandum: We have examined the record for errors of law and find none that affect substantial rights of the parties. (Civ. Prac. Act, § 106.) There were serious questions of fact for the jury to decide, but the verdict is not against the weight of the evidence. All concur. (The judgment is for plaintiff in an action for damages for breach of contract. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.